The opinion of the court was delivered by
Strong, J.
In the court below, this was a bill in equity praying for an injunction to restrain the directors of Boggs township school district from collecting a tax levied in part for the purpose of building school-houses, and in part for the support of the common schools in that district. In accordance with the prayer of the bill, the defendants were enjoined against proceeding to collect *276the tax levied for building purposes, and they have removed the ease by appeal to this court.
The entire proceeding is exceedingly irregular, and cannot be sustained.’ The bill prays for no process of subpcena. None was issued, and the record does not show that the party defendants were in court, or even had notice of the pending bill. How upon such a record an injunction could be decreed against the school directors of Boggs school district, we are not informed, and we are unable to discover.
But waiving this, and considering the case as if the defendants had been regularly in court, we do not perceive that levying a school tax for building purposes, is either contrary to law or prejudicial to the rights of the complainants. It is urged on their behalf, that such a tax is unauthorized by law.
The 33d section of the general" school law passed May 8, 1854, is as follows: “ The board of directors (or controllers in cities and boroughs, where the school property is vested in them agreeably to the provisions of section second) may at any time, not oftener than once in each school year, levy a special tax not exceeding the amount of the regular annual tax for such year, to be applied solely to the purpose of purchasing or paying for the ground and the building or erection of school buildings thereon; which said tax shall be levied and collected at the same time, in the same manner, and with like authority as the regular annual tax.” The argument of the appellees is, that the board of directors spoken of in this section is only a board in a city or borough, and not one in any other district. It is quite clear, however, that this is a mistaken view of the Act of Assembly. Its design was to provide a general system of common school education in every city, borough, and township of the Commonwealth. To such a system, school-houses are indispensable, and their necessity was not overlooked by the legislature. It would have been unaccountable, if, with the thought of this necessity before them, they had made provision only for cities and boroughs, and wholly neglected all the townships in the Commonwealth. Yet, of such neglect they were guilty, if the construction of the appellees be the true construction. In no other part of the act than the 33d section, is any provision made for permanently raising the means to purchase ground and to erect school-houses. True, the directors are authorized to borrow money for such purposes. But this is a temporary expedient. Without the power to levy a special tax, such loans could never be reimbursed, for the general tax is limited by the act to an amount sufficient and necessary to keep the schools of the district in operation. The intention of the legislature to confer upon the directors of every school district, the power of levying a special tax for such purposes is, however, too apparent to need the aid of such a presumption. Without entering into a *277minute analysis of tbe statute, it may be observed that there are two classes of duties created by it and imposed upon the officers for whose election provision is made. These duties are the care of the schools, and the care of school property. In all the townships, they are united and imposed upon the board of directors. In the cities and boroughs, the care of the schools is devolved upon the board of controllers, and that of the school property upon the ward directors. So long as any ward school district owns separate school property, the controllers have no authority over it, and no power to levy a tax either to build or to keep in repair. But when the school property of all the wards has been conveyed to the board of controllers, the ward directors cease to exist as a board, and both classes of duties are united in the board of controllers. It may also be remarked, that never, in the Act of Assembly, is the word directors used as synonymous with controllers. When, therefore, in the 33d section, power is given to levy a special tax for building purposes, it is not given to a board of directors in whom the school property has been vested agreeably to the provisions of section second, for there can be no such board of directors. It necessarily follows, that the words “ when the school property is vested in them agreeably to the provisions of section second,” were designed to refer only to controllers in cities and boroughs, and were introduced to distinguish them from other controllers to whom the school property of the wards had not been conveyed, and who had, therefore, nothing to do with the real estate of their districts. The term “board >f directors”, in that section is, therefore, unrestricted by any quab ¿cations, and embraces that of every township as well as ward.
The tax levied by the defendants was, consequently, in strict accordance with the law, and they should not have been restrained from collecting it.
The injunction granted against the School Directors of Boggs township is dissolved, and the bill dismissed at the costs of the appellees.